                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF GEORGIA
                                      STATESBORO DIVISION



    CHRISTOPHER LEE AMERSON,

                  Plaintiff,                                     CIVIL ACTION NO.: 6:18-cv-62


          V.



    MARTY ALLEN;JOHNNY SIKES;
    TREVONZA BOBBITT; JOHN DOE;
    VALORIE PIUOEON; and HAROLD
    CARAVIELLO,

                  Defendants.



                                                ORDER


        The Court has conducted an independent and de novo review of the entire record and

concurs with the Magistrate Judge's Report and Recommendation,(doc. 27). For the reasons

which follow, the Court OVERRULES Plaintiffs Objections and ADOPTS the Magistrate

Judge's Report and Recommendation as the Order of the Court. The Court DIRECTS the Clerk

of Court to DISMISS without prejudice Plaintiffs Complaint,(doc. 1), CLOSE this case, and

enter the appropriate judgment of dismissal. The Court DENIES Plaintiffinforma pauperis status

on appeal.

        Although Plaintiff did not file Objections to this Report and Recommendation, he did file

a declaration and certificate of service,(docs. 28, 30), three motions to amend,(docs. 29, 32, 33,

34), and an Amended Complaint,(doc. 31).' However, "[fjederal courts sometimes will ignore



•       Plaintiff had until February 11, 2019, to file his Objections to the Report and Recommendation.
(Doc. 25, pp. 8-9). While Plaintifffiled his declaration, certificate ofservice, and his first motion to amend
before February 11,(docs. 28, 29, 30), he filed his amended Complaint,(doc. 31), on February 19, 2019,
and his next three motions to amend,(docs. 32, 33, 34), on March 4, 2019, March 7, 2019, and March 19,
2019, respectively.
the legal label that a pro se litigant attaches to a motion and recharacterize the motion in order to

place it within a different legal category." Retic v. United States. 215 F. App'x 962, 964 (11th

Cir. 2007) (quoting Castro v. United States. 540 U.S. 375, 381 (2003)). This Court may

"recharacterize a pro se litigant's motion to create a better correspondence between the substance

of the motion and its underlying legal basis." Rameses v. United States District Court, 523 F.

App'x 691, 694 (11th Cir. 2013). Federal courts "may do so in order to avoid an unnecessary

dismissal, to avoid inappropriately stringent application of formal labeling requirements, or to

create a better correspondence between the substance ofthe motion and its underlying legal basis."

Id. (quoting Castro. 540 U.S. at 381-82). In line with this reasoning, the Court characterizes

Plaintiffs subsequent filings,(docs. 28, 29, 30, 31, 32, 33, 34), as Objections to the Magistrate

Judge's Report and Recommendations. While several of these filings are untimely as objections,

the Court has nonetheless considered all ofthe allegations and arguments raised in these filings in

issuing this Order. Nothing in these filings suggests the Report and Recommendation should not

be adopted in full.^

        In the Report,the Magistrate Judge recommended dismissing Plaintiffs Complaint without

prejudice for abuse of the judicial process due to Plaintiffs failure to fully and truthfully disclose

his litigation history as the Court required. (Doc. 27, pp. 6-7). In his responsive filings. Plaintiff



^       Though Plaintifffrequently alleges difficulty receiving and sending mail,(see, e.g.. doc. 28, pp. 1-
2), he did receive a timely copy of the January 29, 2019 Report and Recommendations. In his first motion
to amend (postmarked on February 6 and filed with this Court on February 8,2019),Plaintiffasks the Court
for leave "to correct the deficiencies noted in [the] Jan[uary] 29, 2019 Report and Recommendation made
by U.S. Magistrate Judge Benjamin W. Cheesbro." (Doc. 29, p. 1). This shows Plaintiff obtained a copy
of the Report and Recommendations and filed responses (albeit improperly) during the time period set for
objections. While pro se pleadings are held to a less stringent standard and are construed liberally, pro se
parties are not excused from compliance with procedural rules. Moton v. Cowart 631 F.3d 1337, 1341 n.2
(11th Cir. 2011); Albra v. Advan. Inc.. 490 F.3d 826, 829 (11th Cir. 2007). Because, as discussed below,
nothing in Plaintiffs proposed amendments shows good cause for failing to disclose his full litigation
history, the Court DENIES as moot his motions to amend and to substitute his amended Complaint,(docs.
29, 31, 32, 33, 34). Despite this denial, the Court has examined all of Plaintiffs subsequent filings and
considered all of the arguments made therein before issuing this Order.
writes that he "made these mistakes unintentionally and due to him [r]ushing to submit his filing

out offear" of further retaliation that he alleges he is experiencing at the hands of prison officials.

(Doc. 29, pp. 1-2). Plaintiff alleges, however,that he did not understand that the dismissal of one

his previous lawsuit should be disclosed because he did not pursue the case, and that he did not

have access to information, including Court Orders, relating to some of his other former federal

actions. (Id.) Plaintiff contends he did not "[i]ntentionally engage in bad [f]aith, litigiousness, or

manipulative tactics" and requests leave to amend his Complaint to update his litigation history.

(Id, pp. 2-3).

        Plaintiffs attempt to excuse what he previously failed to disclose cannot"serve to overlook

[Plaintiffs] abuse of the judicial process." Hood v. Tomnkins. 179 F. App'x 818, 819(11th Cir.

2006). Plaintiff admits he "made several mistakes" when disclosing his litigation history to the

Court. (Doc. 29, p. 2). Though Plaintiff avers that he did not intend to deceive the Court, his

subjective intentions do not require a different result.         Shelton v. Rohrs. 406 F. App'x 340

(11th Cir. 2010)(affirming dismissal without prejudice when plaintiff failed to disclose one of his

prior federal lawsuits even though Plaintiff claimed he "did not intend to mislead the court"). As

the Magistrate Judge observed, this is not the first time Plaintiff has made this mistake—^rather.

Plaintiff has filed previous actions in the Southern District of Georgia which were dismissed due

to his failure to disclose his litigation history. (Doc. 27, p. 7).

        Plaintiff asserts that his lack of candor occurred because he rushed to submit his initial

filings because he feared retaliation from prison officials. (Doc. 29, pp. 2-3). Importantly, when

filing his Complaint, Plaintiff disclosed two of his previous federal lawsuits and provided several

explanatory sentences. (Id., pp. 2-3). It is not clear why Plaintiff would be able to recall and

disclose two lawsuits in a "rush," but not others. Rather, it appears that Plaintiff, now aware of

the deficiency in his otherwise proper filing, is claiming he feared retaliation as an attempt to
excuse his mistake.^ Even if the Court were to accept that Plaintiff would face retaliation if he

disclosed his full (as opposed to partial) litigation history on the form, this argument would still

fail to explain why he made no effort to correct the issue during the six months that the action was

pending. Instead, Plaintiff waited until the Court pointed out the deficiency to supplement the

incomplete information he initially provided.'^

        Plaintiffs attempts to justify his lack of candor do not excuse his failure to disclose or

make sanctions any less appropriate. See Redmon v. Lake Ctv. Sheriffs Office, 414 F. App'x

221, 226 (11th Cir. 2011)(affirming dismissal when the district court allowed plaintiff to show

cause as to why he failed to fully disclose his litigation history but found plaintiffs explanation

"did not excuse the misrepresentation"); Young v. Sec'v Fla. for Dep't of Corr., 380 F. App'x 939,

941 (11th Cir. 2010)(affirming dismissal and denial of leave to amend for failure to disclose his

litigation history despite plaintiffs good faith effort to disclose because "[t]he hindrances he

identified did not absolve him of the requirement of disclosing, at a minimum, all of the




^       Plaintiff did assert a retaliation claim as part of his underlying action. (Doc. 1, p. 11).

        Plaintiffs action also warrants dismissal because the facts he alleges constitute nothing rhore than
fantastic and delusional scenarios. Neitzke v. Williams.490 U.S. 319,327(1989)("[The Prison Litigation
Reform Act] accords judges not only the authority to dismiss a claim based on an indisputably meritless
legal theory, but also the unusual power to pierce the veil ofthe complaint's factual allegations and dismiss
those claims whose factual contentions are clearly baseless."); Bilal v. Driver. 251 F.3d 1346, 1349 (11th
Cir. 2001)("Frivolous claims include 'claims describing fantastic or delusional scenarios ... (quoting
Neitzke. 490 U.S. at 328)); Clark v. State of Ga. Pardons & Paroles Bd..915 F.2d 636,640(11th Cir. 1990)
("[A] complaint...[can] be frivolous if it lacks an arguable basis in fact, for example, asserting fantastic
facts."); Hood v. Fla. Den'tofCorr.. No. 11-20281-ClV,2011 WL 1625009, at *2(S.D. Fla. Apr. 13,2011)
(dismissing sua sponte when the allegations in prisoner-plaintiffs complaint were "simply not credible").
Plaintiff alleges that Defendants are engaged in an elaborate and extensive conspiracy which, for some
reason, involves slipping drugs into his food and then destroying all evidence of this clandestine drug
dosing. (See, e.g.. Doc. 31, pp. 7-8). Moreover, Plaintiff has attempted to support his "claim" by filing
over 100 pages of mostly illegible and handwritten documents containing often incomprehensible
"allegations" and legal pronouncements. The facts asserted in the decipherable portion of his pleadings
only describe fantastical situations and are, upon review, clearly baseless and subject to dismissal.
information that was known to him"). As the Magistrate Judge noted,"The plain language of the

Complaint form is clear, and Plaintiff failed to answer fully and truthfully."^ (Doc. 27, p.' 7).
         Accordingly,the Court OVERRULES Plaintiffs Objections and ADOPTS the Magistrate

Judge's Report and Recommendation as the opinion of the Court. The Court DISMISSES

without prejudice Plaintiffs Complaint, DENIES Plaintiff informa pauperis status on appeal,

and DIRECTS the Clerk of Court to CLOSE this case and enter the appropriate judgment of

dismissal.


        SO ORDERED,this                    day of March,2019.




                                           J. RANQALyAMv,CHIEF JUDGE
                                           united^^t^es district court
                                                   lERN district OF GEORGIA




^        Plaintiff tries to justify his lack of candor by arguing that he did not disclose all of his previous
federal lawsuits because, at the time he filed his Complaint, he was incompetent due to the effects of the
drugs he alleges prison officials put into his food. (Doc. 29, p. 1). Plaintiffs claim that he was temporarily
rendered incompetent due to prison officials secretly putting drugs in his food lacks credibility. Scannavino
V. Fla. Dep'tofCorr.. 242 F.R.D. 662, 664(M.D. Fla. 2007)(quoting Weeks v. Jones. 52 F.3d 1559, 1569
(Ilth Cir.1995)(noting that all "all persons are presumed to be competent" and the "burden of proof of
incompetency rests with the party asserting it")). As explained previously, Plaintiffs claims that he is
secretly being drugged are not plausible. Nothing presented to the Court shows that Plaintiff is incompetent
due to any other impairment. Plaintiffs filings demonstrate that he understands the nature and effect of his
lawsuit to the extent expected of pro se litigants. See jd ("In the context of federal civil litigation, the
relevant inquiry is whether the litigant is 'mentally competent to understand the nature and effect of the
litigation she has instituted.'"(quoting Bodnar v. Bodnar. 441 F.2d 1103, 1104 (5th Cir. I97I))).
